December 14, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           ALI RASSOULI, Appellant

NO. 14-15-00353-CV                      V.

NATIONAL SIGNS HOLDINGS, LLC, NATIONAL SIGNS, LLC, AND LOUIS
                       GIRARD, Appellees
               ________________________________

       This cause, an appeal from the judgment confirming the arbitration award,
signed December 5, 2016, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellees, National Signs Holdings, LLC, National Signs, LLC, and
Louis Girard, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.